UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CHARMING SHOPPES, INC. (Name of Registrant as Specified in Its Charter) CRESCENDO PARTNERS II, L.P., SERIES Q CRESCENDO INVESTMENTS II, LLC CRESCENDO PARTNERS III, L.P. CRESCENDO INVESTMENTS III, LLC ERIC S. ROSENFELD MYCA PARTNERS INC. MYCA MASTER FUND, LTD. ROBERT FRANKFURT ARNAUD AJDLER MICHAEL APPEL CHARMING SHOPPES FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The Charming Shoppes Full Value Committee (the “Committee”), together with the other participants named herein (as defined below), has filed a definitive proxy statement and accompanying WHITE proxy card with the Securities and Exchange Commission (“SEC”) to be used to solicit votes for the election of three nominees as directors at the 2008 annual meeting of stockholders (the “Annual Meeting”) of Charming Shoppes, Inc. (“Charming Shoppes”). Item 1: On May 2, 2008,the Committeeissued the followingpress release: Court Denies Charming Shoppes' Motion to Enjoin the Full Value Committee's Proxy Solicitation Decision Allows Company's Shareholders to Decide for Themselves Whom to Elect as Directors at the Company's Annual Meeting Next Week NEW YORK, May 2, 2008 The Charming Shoppes Full Value Committee announced today that Judge Anita B. Brody of the United States District Court for the Eastern District of Pennsylvania has advised the Committee and Charming Shoppes, Inc. ("Charming Shoppes" or the "Company") (Nasdaq: CHRS - News) that the Court has denied the Company's motion for a preliminary injunction. Judge Brody informed the parties that the Court would issue a written opinion shortly. Commenting on the decision on behalf of the Committee, Eric Rosenfeld, President and CEO of Crescendo Partners stated, "We are pleased that the Court rejected the Company's efforts to prevent shareholders from deciding for themselves whom to elect to the Board at next week's Annual Meeting." Mr.
